             Case 3:17-cv-04839-EMC Document 46 Filed 01/24/19 Page 1 of 1




1
                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
2

3                                                   ) Case No.
       SID NAIMAN, individually and on              )
4
      behalf of all others similarly situated,      )
5     Plaintiff,                                    )
6     v.                                            ) 3:17-cv-04839-JSC
                                                    )
      ONLINE MARKETING GROUP
7                                                   )   Proposed Order to dismiss
      LLC, and DOES 1 through 10,                   )
8
      inclusive,                                    )
9     Defendant.                                    )
10                                                  )
                                                    )
11
                                                    )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety, with prejudice as to the named Plaintiff,
15
     and without prejudice as to the Putative Class alleged in the complaint, pursuant
16
     to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their
17
     own costs and attorneys’ fees.
18                                               Dated this ____________________
                                                            January 24, 2019
19

20

21                                               _______________________________
                                                 EDWARD M. CHEN
22
                                                 Honorable Judge of the District Court
23

24

25

26

27

28




                                      [Proposed]Order to Dismiss - 1
